Docket No. 106052.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



In re E.B. et al. (The People of the State of Illinois, Appellant, v.
                       Phyllis B., Appellee).

                 Opinion filed November 20, 2008.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                            OPINION

    In the circuit court of Champaign County, Phyllis B.’s parental
rights were terminated after her two children, E.B., age 6, and J.B.,
age 4, were adjudicated dependent under subsection (c) of section
2–4(1) of the Juvenile Court Act of 1987 (Act) (705 ILCS
405/2–4(1)(c) (West 2006)), the so-called no-fault dependency
provision. The appellate court, with one justice dissenting, reversed
the judgment of the circuit court and remanded the cause for further
proceedings. No. 4–07–0717 (unpublished order under Supreme
Court Rule 23). The appellate court held that the plain language of
section 2–4(1)(c) prohibits termination of parental rights when
children have been adjudged dependent under that provision.
   For the reasons that follow, we affirm the judgment of the
appellate court.

                              Background
    Phyllis B. is the mother of E.B. and J.B. Because the children’s
putative father, Fred DePriest, has been incarcerated for the majority
of the children’s lives, Phyllis has maintained sole responsibility for
raising the children.
    In November 2005, the State filed a petition for adjudication of
wardship under section 2–3 of the Act (705 ILCS 405/2–3 (West
2006)), alleging that the children were (1) abused because Phyllis
inflicted physical injury and created a substantial risk of physical
injury to the children other than by accidental means and (2)
neglected because their environment was injurious to their welfare
since it exposed them to physical harm. Following a temporary
custody hearing, the Department of Children and Family Services
(DCFS) was awarded temporary custody and the children were placed
in a relative’s home.
    In January 2006, the State filed an amended petition. In this
petition, the State removed the allegations of abuse and neglect and
alleged, instead, that the children were dependent under section
2–4(1)(c) of the Act because they lacked remedial or other care
necessary for their well-being through no fault, neglect, or lack of
concern by their parents.1 At an adjudicatory hearing, Phyllis
stipulated to the facts alleged in the amended petition. In return, the
State moved to withdraw the original abuse/neglect petition, which
motion the trial court granted. Thereafter, the trial court found that the
allegations of the petition brought under section 2–4(1)(c) had been
proven and found the children dependent. The dependency finding
was based on the following facts: J.B. had extensive behavioral
problems and ADHD, was verbally and physically abusive, and ran
away from home; Phyllis lacked stable housing, had trouble
maintaining J.B.’s ADHD medication, and was overwhelmed with
parenting.


   1
     Although the petitions related to both parents, DePriest is not a party
to this appeal. As such, only Phyllis is referenced.

                                    -2-
    In April 2006, following a multipart dispositional hearing, the
court found Phyllis unfit based on its finding that she had a very
unstable lifestyle and had been evicted numerous times; she had an
unrealistic understanding of financial issues; she lacked parenting
skills; she repeatedly violated court orders in connection with
visitation; she repeatedly lied; and she failed to accept responsibility
for her poor decisionmaking. The children were again found to be
dependent and made wards of the court. Custody and guardianship
were removed from Phyllis and placed with DCFS. Phyllis was
advised that she must cooperate with DCFS to remedy the situation,
and she must comply with the terms of the service plans to correct the
conditions or risk termination of her parental rights.
    In December 2006, the State petitioned to terminate Phyllis’
parental rights. At a permanency hearing in July 2007, the court found
Phyllis unfit on each of the grounds alleged by the State:
             (1) she failed to make reasonable efforts to correct the
         conditions that were the basis for removing the children;
             (2) she failed to make reasonable progress toward her
         children’s return within nine months after the no-fault
         dependency adjudication; and
             (3) she failed to maintain a reasonable degree of interest,
         concern, or responsibility as to the welfare of her children.
Thereafter, a best-interests hearing was held. After reiterating its
previous findings that the children were dependent and Phyllis was
unfit, the circuit court determined it was in E.B. and J.B.’s best
interests to terminate Phyllis’ parental rights. An order terminating
Phyllis’ parental rights was entered on August 15, 2007.
    Phyllis appealed and the appellate court reversed, with one justice
dissenting. The appellate court held that the plain language of section
2–4(1)(c) prohibits the termination of parental rights when children
have been adjudicated dependent under the no-fault provision. Justice
Cook dissented, arguing that section 2–4(1)(c) was ambiguous and,
therefore, the court should consider the statute’s purpose of protecting
children’s best interests, and it was in E.B. and J.B.’s best interests to
terminate Phyllis’ parental rights.
    We granted the State’s petition for leave to appeal under Rule 315
(210 Ill. 2d R. 315).

                                   -3-
                                 Analysis
    A parent’s right to raise his or her biological child is a
fundamental liberty interest. In re D.C., 209 Ill. 2d 287, 295 (2004).
As such, a proceeding to involuntarily terminate a parent’s rights is
a “drastic measure.” In re D.C., 209 Ill. 2d at 295. In Illinois, the
authority to involuntarily terminate parental rights is purely statutory
and the scope of the court’s authority is defined by the Juvenile Court
Act and the Adoption Act. In re D.C., 209 Ill. 2d at 295. These acts
contain strict procedural requirements that embody Illinois’ policy
that favors parents’ superior right to the custody of their own
children. See In re Y.B., 285 Ill. App. 3d 385, 390 (1996). When a
court exercises its authority, it “must proceed within the confines of
that law and has no authority to act except as that law provides.”
People v. Brown, 225 Ill. 2d 188, 199 (2007). A court “ ‘ “is not free
to reject or expand its statutory authority despite the desirability or
need for such action.” ’ [Citations.]” In re Jaime P., 223 Ill. 2d 526,
540 (2006). Any action the trial court takes that is outside the
statute’s stricture is void. In re Jamie P., 223 Ill. 2d at 540.
    Section 2–3 of the Act defines the circumstances under which a
child is deemed neglected or abused. Section 2–4 defines the
circumstances under which a child is deemed dependent. Section 2–4
provides four bases for finding a child dependent. Subsection (c), as
noted above, is at issue in the case at bar. Prior to 1993, the text of
subsection (1)(c) provided:
             “(1) Those who are dependent include any minor under 18
        years of age ***
             ***
             (c) who is without proper medical or other remedial care
        recognized under State law or other care necessary for his or
        her well being through no fault, neglect or lack of concern by
        his parents, guardian or custodian, provided that no order may
        be made terminating parental rights, nor may a minor be
        removed from the custody of his or her parents for longer than
        6 months, pursuant to an adjudication as a dependent minor
        under this subsection (c)[.]” 705 ILCS 405/2–4(1)(c) (West
        1992).



                                  -4-
In 1993, the legislature amended subsection (c), adding at the end of
the paragraph the following language: “, unless it is found to be in his
or her best interest by the court or the case automatically closes as
provided under Section 2–31 [when a child turns 19 (or 21 under
given circumstances)] of this Act.” 705 ILCS 405/2–4(1)(c) (West
2006).
    The appellate court found that the phrase “unless it is found to be
in his or her best interest” modifies the prohibition against removing
a child “from the custody of his or her parents for longer than 6
months,” but does not modify the phrase “no order may be made
terminating parental rights.” Justice Cook, in his dissent, argued that
the phrase “unless it is found to be in his or her best interest,”
grammatically, could modify both the prohibition against removing
a child “from the custody of his or her parents for longer than 6
months” and the provision that “no order may be made terminating
parental rights.”
    Prior to the 1993 amendment, the plain language of subsection (c)
was interpreted as prohibiting termination of parental rights following
a finding of dependency under that provision. See In re Y.B., 285 Ill.
App. 3d 385, 391 (1996); In re A.F., 234 Ill. App. 3d 1010, 1015-16
(1991). The State, in its brief to this court, concedes this point,
admitting that, under the preamended statute, parental rights could not
be terminated following a determination of dependency under
subsection (c), although parental rights could be terminated if a
finding of dependency was made under the other dependency
subsections of 4–2(1).
    The question in the case at bar is whether subsection (c) of section
2–4(1), as amended, prohibits the State from seeking termination of
parental rights. This is an issue of statutory interpretation.
Specifically, we must determine whether the phrase “unless it is
found to be in his or her best interest,” which was added to the
statutory provision in 1993, modifies only the phrase prohibiting the
removal of a child “from the custody of his or her parents for longer
than 6 months,” as the appellate court majority held, or whether it
also modifies the phrase “no order may be made terminating parental
rights.”
    The fundamental rule of statutory construction is to ascertain and
give effect to the legislature’s intent. People v. Pack, 224 Ill. 2d 144,

                                  -5-
147 (2007). The language of the statute is the best indication of
legislative intent, and we give that language its plain and ordinary
meaning. Pack, 224 Ill. 2d at 147. We construe the statute as a whole
and cannot view words or phrases in isolation but, rather, must
consider them in light of other relevant provisions of the statute.
People v. Beachem, 229 Ill. 2d 237, 243 (2008).
    The State contends that the appellate court erred in finding the
statute unambiguous. According to the State, as Justice Cook opined,
section 2–4(1)(c) is ambiguous because it is reasonable to interpret
the phrase “unless it is found to be in his or her best interest” to
modify both “from the custody of his or her parents for longer than 6
months” and “no order may be made terminating parental rights,” but
equally reasonable to interpret the phrase as modifying only the
prohibition against removing a child “from the custody of his or her
parents for longer than 6 months.” The State maintains that it is
impossible to determine from a plain reading of the statute which
interpretation is correct and, thus, we must look beyond the plain
language to the purpose of the Act, which is to promote and protect
the best interests of children. According to the State, an interpretation
of the amended statute as permitting the added phrase “unless it is
found to be in his or her best interest” as modifying both “from the
custody of his or her parents for longer than 6 months” and “no order
may be made terminating parental rights” better promotes and
protects the best interests of children and, therefore, should be
adopted.
    As noted, the appellate court held that the phrase “unless it is
found to be in his or her best interest” modified only the phrase “from
the custody of his or her parents for longer than 6 months.” Although
the appellate court did not expressly reference the last antecedent
doctrine, it effectively employed that doctrine in its analysis. The last
antecedent doctrine, a long-recognized grammatical canon of
statutory construction, provides that relative or qualifying words,
phrases, or clauses are applied to the words or phrases immediately
preceding them and are not construed as extending to or including
other words, phrases, or clauses more remote, unless the intent of the
legislature, as disclosed by the context and reading of the entire
statute, requires such an extension or inclusion. City of Mount Carmel
v. Partee, 74 Ill. 2d 371, 375 (1979).

                                  -6-
     Here, the qualifying phrase “unless it is found to be in his or her
best interest by the court” is immediately preceded by the phrase
prohibiting a minor from being “removed from the custody of his or
her parents for longer than 6 months.” The phrase “no order may be
made terminating parental rights” is more remote. Under the last
antecedent doctrine, the qualifying phrase would only relate to the
immediately preceding phrase. Thus, this canon would suggest that
under subsection (c) custody can be removed for more than six
months if it is in the child’s best interests, but that parental rights
cannot be terminated based upon a finding of dependency under this
subsection.
     Further, the presence of the term “nor” supports the same
interpretation. The phrase “provided that no order may be made
terminating parental rights, nor may a minor be removed from the
custody of his or her parents for longer than 6 months” introduces
conditions or limitations on the trial court’s authority under
subsection (c), i.e., it means on condition that. Black’s Law
Dictionary 1261 (8th ed. 2004). Thus, when the trial court finds a
child dependent under subsection (c), its authority is limited or
conditioned in two ways: (1) it may not terminate parental rights and
(2) it may not remove the child from his or her parents for longer than
six months. The term “nor” is a disjunctive conjunction. “Generally,
use of the disjunctive indicates alternatives and requires separate
treatment of those alternatives, hence a clause following a disjunctive
is considered inapplicable to the subject matter of the preceding
clause.” (Emphases added.) Tietema v. State, 926 P.2d 952, 954
(Wyo. 1996). See also Webster’s Third International Dictionary 651
(1993). In section 2–4(1)(c), the phrase “unless it is found to be in his
or her best interest” follows the second condition or limitation, i.e.,
that the court cannot remove the child from his or her parents for
longer than six months. This would suggest that the phrase modifies
only the second condition or limitation and not the first.
     However, there is a corollary rule to the last antecedent rule,
discussed above, which suggests that the qualifying phrase could
apply to both of the preceding phrases. According to this rule of
punctuation, which was not recognized by the appellate court,
“[e]vidence that a qualifying phrase is supposed to apply to all
antecedents instead of only to the immediately preceding one may be

                                  -7-
found in the fact that it is separated from the antecedents by a
comma.” 2A N. Singer, Sutherland on Statutory Construction §47:33,
at 373 (6th ed. 2000). See Advincula v. United Blood Services, 176
Ill. 2d 1, 27 (1996) (“Significantly, there is no punctuation setting this
qualifying phrase apart from the sentence which precedes it, which
might connote that the phrase was intended to modify more remote
terms”). Here, the presence of the comma before “unless it is found
to be in his or her best interest” suggests that that phrase modifies
both “removed from custody of his or her parents for longer than 6
months” as well as “no order may be made terminating parental
rights.”
     Nevertheless, this punctuation rule is itself countered by the
presence of the intervening clause, “pursuant to an adjudication as a
dependent minor under this subsection (c).” This intervening clause
comes after the clause expressing the conditions or limitations on the
trial court’s authority, thus suggesting the phrase “unless it is found
to be in his or her best interest” was intended to apply only to the
immediately preceding phrase.
     The above aids to statutory construction fail to lead to an
inescapable answer as to whether the qualifying phrase applies only
to the immediately preceding phrase or whether it applies to both
preceding phrases. Rather, these aids only serve to highlight the fact
that the language of subsection (c) is “capable of being understood by
reasonably well-informed persons in two or more different senses.”
People v. Jameson, 162 Ill. 2d 282, 288 (1994). When statutory
language is susceptible to more than one reasonable interpretation, the
statute is considered ambiguous. Jameson, 162 Ill. 2d at 288. Here,
contrary to the appellate court’s holding, we find that the language of
subsection (c) is ambiguous. Since the intrinsic aids do not resolve
the ambiguity, resort to other aids or tools of interpretation, including
legislative history and transcripts from legislative debates, is
warranted.
     Looking to the debates, we find that comments by the legislature
clearly and strongly favor an interpretation that the phrase “unless it
is found to be in his or her best interest” modifies only the phrase
prohibiting a minor from being “removed from the custody of his or
her parents for longer than 6 months.” Representative Dart, the


                                   -8-
sponsor of the bill which introduced the best-interests language,
offered this explanation:
            “This Bill deals with a specific instance which is called
       ‘no-fault’ or lock-out cases in child abuse cases. This would
       extend the period of time. Right now there’s an arbitrary six-
       month period, which is the present period that’s allowed for
       these children. This would expand it depending on how far
       the court would need to deal with the child as far as his
       medical needs may go.” (Emphases added.) 88th Ill. Gen.
       Assem., House Proceedings, April 26, 1993, at 30-31
       (statements of Representative Dart).
Thereafter, Representative Dart further specified the purpose of
adding “unless it is found to be in his or her best interest”:
            “Basically, what it does, there’s a special scenario that
       plays out where a child is not being able to get the medical
       attention they need from their parents through no fault of the
       parent, and so they’re what they call lock-out cases where
       they physically are not allowed into the house by the parents.
       What this Bill would say is that the court, in these specific
       cases, could allow for the court to monitor the cases longer
       than six months. Right now in the statute, we have a six month
       period of time that’s delineated, and everyone agrees it was an
       arbitrary number that was put together. In certain instances, it
       takes more than six months to get the child back into the
       house, and we just want the period of time to reflect however
       long it’s going to take to get the child in.
            ***
            *** The lock-out basically is the term that they give it in
       the juvenile court system for the situation where there’s
       nothing physically that is allowing the court to take the child
       out right now, but what they’re saying is that the parent and
       the child basically are the mother’s not letting the child into
       the house and physically the kid’s on the street, and this
       would allow the court to intervene in that situation.”
       (Emphases added.) 88th Ill. Gen. Assem., House Proceedings,
       April 26, 1993, at 31-32 (statements of Representative Dart).



                                 -9-
See also 88th Ill. Gen. Assem., Senate Proceedings, May 18, 1993, at
133 (statements of Senator Barkhausen) (“It repeals the six-month
limitation during–period during which a minor could be removed
from the home if the court should find it is in the best interest of the
minor for the child to be removed or to stay removed for a longer
period of time”); 88th Ill. Gen. Assem., Senate Proceedings, June 29,
1993, at 36 (statements of Senator Barkhausen) (“The original bill
and this current measure repeals a–a six-month limitation that a minor
is allowed to be declared a dependent–or allows a minor to be
removed from his parents if it is determined to be in the best interests
of the minor”).
    The comments repeatedly and definitively establish that the
amendment was meant to expand the six-month time period. There is
no question that this time period applies solely to the removal of a
child from the custody of his or her parents. The purpose of the
amendment was to allow the trial court flexibility in determining
whether to allow a child to remain outside the custody of his or her
parents for longer than six months if it is in his or her best interests.
There is no reference in the debates to the provision prohibiting
termination of parental rights. Had the legislature intended for the
phrase “unless it is found to be in his or her best interest” to apply to
the prohibition against terminating parental rights, it would have
made reference to that limitation as well.
    Having reviewed the legislature’s comments, we find that the
legislature intended the qualifying phrase “unless it is found to be in
his or her best interest” to modify only the phrase which prohibits the
removal of a child “from the custody of his or her parents for longer
than 6 months.” Absolutely nothing in the debates suggests that the
legislature intended to alter the directive that “no order may be made
terminating parental rights.”
    As further support for our interpretation, we note that the
legislature added two exceptions through the 1993 amendment: the
best-interests exception and the automatic-closure exception based on
section 2–31. The phrase “no order may be made terminating parental
rights” cannot logically be modified by the second exception, “unless
the case automatically closes as provided under Section 2–31 of this
Act [addressing closure when the child turns 19].” Not only is an
order terminating parental rights not necessary when a child reaches

                                  -10-
19, but it would be impossible for the trial court to enter such an order
because the child’s age automatically terminates the proceedings and
closes the case. Since the phrase “no order may be made terminating
parental rights” cannot be modified by the second exception added by
the 1993 amendment, then that phrase also cannot be modified by
“unless it is found to be in his or her best interest by the court.”
     Lastly, support for our interpretation comes from the procedural
requirements of the Act. It would be unreasonable to apply the
qualifying phrase “unless it is found to be in his or her best interest”
to the phrase “no order may be made terminating parental rights”
because a court may not terminate parental rights without first finding
the parent unfit. The termination of parental rights is a two-step
process under which the best interests of the child is considered only
after a court finds the parent unfit. In re D.C., 209 Ill. 2d at 296; In re
D. F., 201 Ill. 2d 476, 494-95 (2002). Accordingly, the phrase “unless
it is found to be in his or her best interest” cannot reasonably modify
to the phrase “no order may be made terminating parental rights.”
     Notwithstanding the foregoing, the State argues that we must look
to the purpose of the Act, the promotion and protection of a child’s
best interests, in interpreting subsection (c). To support its argument,
the State points to section 1–2(3)(c) of the Act, which provides: “(3)
In all procedures under this Act, the following shall apply: *** (c)
The parents’ right to the custody of their child shall not prevail when
the court determines that it is contrary to the health, safety, and best
interests of the child.” 705 ILCS 401/1–2(3)(c) (West 2006).
     While it is true that the best interests of children is a paramount
concern of the legislature, we note that section 1–2(3)(c) addresses
custody of children, not the termination of parental rights. Further, the
focus of the legislature is not solely on the child. We have recognized
that the Act favors natural parents having custody of their children
(see In re Arthur H., 212 Ill 2d 441, 467 (2004); see also In re
Custody of Menconi, 117 Ill. App. 3d 394, 396-97 (1983)), and that
parental rights are a basic fundamental interest, which may only be
taken away by strict adherence to those constitutionally permissible
processes mandated by statute. Here, the legislature has determined
that parental rights may not be terminated based upon a finding of
dependency under subsection (c). There is nothing in this
determination that conflicts with the underlying purpose of the Act to

                                   -11-
promote and protect the best interests of children. In light of the clear
intent of the amendment as gleaned from the legislative debates, we
decline to interpret the statute as urged by the State.

                               Conclusion
    We conclude that the circuit court erred in terminating Phyllis’
parental rights after her children were found dependent under section
2–4(1)(c). Accordingly, we affirm the judgment of the appellate court.

                                  Appellate court judgment affirmed.




                                  -12-